Exhibit 10.2

DIRECTOR CASH AWARD AGREEMENT

This Director Cash Award Agreement (this “Award Agreement”) is effective the
_________ day of ________________, _________ (the “Date of Grant”) between
Nabors Industries Ltd. (“NIL” or the “Company”) and ________________ (the
“Grantee”).

RECITALS

The Board of Directors (the “Board”) has determined the form of this Award and
selected the Grantee, an Eligible Recipient, to receive this cash award (this
“Award”). Capitalized terms used but not defined herein shall have the meanings
set forth in the appendix to this Award Agreement.

CASH AWARD

The Board has made this Award and will grant to the Grantee cash upon the
following terms and conditions:

Section 1.Total Amount of Award.  The amount of cash granted pursuant to this
Award is USD 250,000.00.
Section 2.Vesting Period.  The cash granted pursuant to this Award shall vest on
the date of the Company’s next annual general meeting of shareholders following
the Date of Grant, so long as the Grantee remains a director of NIL from the
Date of Grant through such vesting date. In addition, the cash granted pursuant
to this Award shall vest in full upon the Grantee’s Termination due to the
Grantee’s death or Disability.
Section 3.Terms and Conditions.  Subject to any accelerated vesting pursuant to
Section 2 hereof, if the Grantee ceases for any reason to be a director of NIL
prior to the vesting date, this Award shall be forfeited.
Section 4.Service Relationship with NIL. Nothing in this Award Agreement shall
confer upon the Grantee the right to a continued service relationship with NIL
or any of its subsidiaries.
Section 5.Withholding Tax.  The Grantee shall be responsible for all income
taxes with respect to any cash delivered to Grantee pursuant to this Award.  The
Grantee acknowledges that neither NIL nor any of its Affiliates will withhold
any amounts for the payment of federal, state, or local taxes.
Section 6.Sections 409A and 457A.  Notwithstanding anything herein or in the
Award Agreement to the contrary, the cash granted pursuant to this Award is
intended to be compliant with the applicable requirements of (a) Section 409A of
the Code, as amended from time to time, including the guidance and regulations
promulgated thereunder and successor provisions, guidance and regulations
thereto (collectively, “Section 409A”) or an exemption therefrom; and and (b)
the short-term deferral exception of Section 457A of the Code and all applicable
guidance

--------------------------------------------------------------------------------

issued with respect to Section 457A of the Code (collectively, “Section 457A”).
This Award shall be construed and interpreted in a manner consistent with such
intent. Nevertheless, to the extent that the Board determines that this Award
may not be exempt from Section 409A, then, if the Grantee is deemed to be a
“specified employee” within the meaning of Section 409A, as determined by the
Committee, at a time when the Grantee becomes eligible for settlement of this
Award upon his “separation from service” within the meaning of Section 409A,
then to the extent necessary to prevent any accelerated or additional tax under
Section 409A, such settlement will be delayed until the earlier of: (i) the date
that is six months following the Grantee’s separation from service and (ii) the
Grantee’s death. Notwithstanding the foregoing, NIL and its Affiliates make no
representations that the cash provided under this Award is exempt from or
compliant with Section 409A or Section 457A and in no event shall NIL or any
Affiliates be liable for all or any portion of any taxes, penalties, interest or
other expenses that may be incurred by the Grantee on account of non-compliance
with Section 409A or Section 457A
Section 7.Notices and Payments.  Any notice to be given by the Grantee under
this Award Agreement shall be in writing and shall be deemed to have been given
only upon receipt by the Stock Plan Administrator at the offices of NIL in
Hamilton, Bermuda, or at such address as may be communicated in writing to the
Grantee from time to time. Any notice or communication by NIL or any of its
subsidiaries to the Grantee under this Award Agreement shall be in writing and
shall be deemed to have been given if sent to the Grantee’s e-mail address
maintained by the Company or any of its subsidiaries or if mailed or delivered
to the Grantee at the address listed in the records of NIL or at such address as
specified in writing to NIL by the Grantee.
Section 8.Waiver.  The waiver by NIL of any provision of this Award Agreement
shall not operate as, or be construed to be, a waiver of the same or any other
provision hereof at any subsequent time for any other purpose.
Section 9.Termination or Modification of Cash Award. This Award shall be
irrevocable except that NIL shall have the right to revoke it at any time prior
to the vesting date if it is contrary to law or modify it to bring it into
compliance with any valid and mandatory law or government regulation.
Section 10.Governing Law & Severability.  This Award Agreement and all rights
and obligations thereunder shall be construed in accordance with and governed by
the laws of the State of Delaware.  If any provision of this Award Agreement
should be held invalid, the remainder of this Award Agreement shall be enforced
to the greatest extent permitted by applicable law, it being the intent of the
parties that invalid or unenforceable provisions are severable.
Section 11.Entire Agreement.  This Award Agreement (including the Appendix)
contains the entire agreement between the parties with respect to the subject
matter and supersedes any and all prior understandings, agreements or
correspondence between the parties.
Section 12.Board Decisions Final.  All decisions made by the Board pursuant to
the provisions of the Award Agreement shall be final, conclusive and binding on
all persons, including the Company and the Grantee. No member of the Board, nor
any officer or employee of the Company acting on behalf of the Board, shall be
personally liable for any action, determination, or interpretation taken or made
in good faith with respect to the award, and all members of the

--------------------------------------------------------------------------------

Board and each and any officer or employee of the Company acting on their behalf
shall, to the extent permitted by law, be fully indemnified and protected by the
Company in respect of any such action, determination or interpretation
Section 13.Dispute. Any dispute, controversy or claim arising out of, or
relating to, this Award Agreement or the breach, termination or invalidity
thereof shall be settled by arbitration before a single arbitrator in accordance
with the rules of the American Arbitration Association.  The place of
arbitration shall be at Houston, Texas.  Nothing herein shall preclude either
party from seeking in a court of competent jurisdiction injunctive relief or
other provisional remedy in case of any breach hereof. The losing party shall
bear all the costs of any proceeding including reasonable attorney’s fees.
Section 14.Place of Performance; Venue. The place of performance for this Award
is and shall be Harris County, Texas; and venue for any action to enforce any
term of this Award Agreement by injunctive relief or other provisional remedy
shall lie in Harris County, Texas.



[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Award Agreement
as of the day and year first written above.

NABORS INDUSTRIES LTD.

By:‌

GRANTEE

By:‌

[NAME]

--------------------------------------------------------------------------------